Citation Nr: 1603530	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-16 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include squamous cell carcinoma and amputation of the 4th and 5th toes of the right foot.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned at a June 2013 videoconference hearing.  A transcript of that hearing has been associated with the file.

The Board remanded this case in April 2014 and April 2015.  It returns now for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of bilateral hallux valgus and squamous cell carcinoma of the right foot which required amputation of the 4th and 5th toes.

2.  The evidence of record is against a finding that the Veteran's current foot disabilities are related to in-service disease or injury of the feet.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral foot disability, to include squamous cell carcinoma and amputation of the 4th and 5th toes of the right foot, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issue decided herein.  VA notified the Veteran in May 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the Veteran a VA examination and medical opinions.  There is no indication that additional records have yet to be requested, or that an additional examination or medical opinion is necessary.

Pursuant to an April 2014 remand, the Veteran's treatment records from the VA Medical Center in Houston, Texas dated from June 2007 to May 2014 were obtained and associated with the record in May 2014.  Pursuant to an April 2015 remand, an attempt was made to obtain the Veteran's treatment records dated prior to June 2007 from the VA Medical Center in Houston, Texas.  A negative response from the facility was received in July 2015 and has been documented in the claims file.  VA notified the Veteran of the steps taken, and inability to obtain such records in an October 2, 2015 letter, and informed him of what additional evidence he may submit to supplement his appeal.  The Veteran did not submit any additional treatment records.  Given that VA treatment records are unavailable, further efforts to obtain them would amount to an exercise in futility.  

The Veteran was afforded a VA examination pursuant to its May 2014 remand instructions in June 2014.  VA also obtained an addendum opinion from the same VA examiner in November 2015, pursuant to the Board's April 2015 remand instructions.   Although the examiner included a duplicate copy of the June 2014 medical opinion, which included language suggesting that the Veteran's service treatment records were not available for review, the examiner noted in his November 2015 addendum report that he reviewed the available records and documented "yes" for reviewing the Veteran's claims e-file, which includes the Veteran's service treatment records.  Moreover, the examiner added the requested addendum to his initial opinion further explaining why the Veteran's current bilateral foot disability is not related to in-service report of wearing ill-fitting boots while in service.  The Board finds that the opinion is adequate for adjudicatory purposes, as it was based on a complete file review and is supported by a clinical rationale.  The Veteran's claim was readjudicated in a November 2015 Supplemental Statement of the Case.

The Board finds that there was substantial compliance with the Board's remand directives and there is no prejudice to the Veteran for the Board to proceed with adjudication of this case on the merits.

Finally, as noted above, in June 2013, the Veteran testified at a hearing before the undersigned.  The record reflects that at this hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions. Accordingly, the Board will address the issue on appeal below.




Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

At the outset, review of the evidentiary record shows the Veteran has current diagnoses of a bilateral foot disability during the appeal period.  Specifically, the June 2014 VA examination report documents bilateral hallux valgus and a May 2013 VA treatment record documents squamous cell carcinoma of the right foot in January 2009 which required amputation of the 4th and 5th toes in May 2009.

The Veteran contends that his current foot disabilities were the result of wearing ill-fitting boots during his two year period of active service in the 1960s.  On his June 2011 VA Form 9, the Veteran explained that the boots issued to him while in service created blisters, swelling, and pain, and he eventually had uncontrolled callouses.  At the June 2012 Decision Review Officer hearing, he testified that he had problems with his feet and had failed attempts at getting another pair of shoes in a different size.  He also reportedly experienced pain while marching and had calluses and corns on his feet.  Most recently, at the June 2013 Board hearing (transcript found in Virtual VA), the Veteran testified that his shoe size is a 12 and the shoes issued to him in service were approximately a 10 or 10 and a half.  Each time he tried to get another size he was told to come back and eventually his feet just got used to the shoes.  The Board finds the Veteran is competent to report that he wore ill-fitting boots and experienced foot pain and swelling during his period of active duty, and although the Veteran's service treatment records include no documented complaints of any foot problems, the Board finds no reason to call into question such assertions.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

With respect to nexus or relationship, the only probative medical opinion of record addressing the etiology of the Veteran's particular foot disabilities is that of the June 2014 VA examiner, as amended in November 2015.  Indeed, the examiner opined that the Veteran's current diagnoses of bilateral hallux valgus and squamous cell carcinoma of the right foot which required amputation of the 4th and 5th toes were less likely than not incurred in, or caused by wearing small boots while in service.   Following review of the claims file, to include the Veteran's service treatment records as discussed above, and physical evaluation of the Veteran, it was explained that although wearing ill-fitting shoes can cause foot problems, it would take decades of using ill-fitting shoes for such problems to develop.  The examiner explained in November 2015 that upon review of the complete record there is nothing that alters his original opinion, and noted that the Veteran's two years of service "would not be long enough, even if the boots were too small to cause lon[g] term foot problems."  

There is no medical opinion of record contrary to the opinion of the above-referenced VA examiner.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim, and against the conclusions of the examiners above, but he has not done so.  See 38 U.S.C.A. § 5107(a) (stating that it is a claimant's responsibility to present and support a claim for VA benefits).  The Board recognizes that the Veteran did submit a medical treatise report printed from the Internet indicating that squamous cell carcinomas of the foot are likely underreported and frequently subject to inappropriate initial treatment; however, nothing in this treatise report relates specifically to the Veteran's squamous cell carcinoma, or his particular treatment history.  Moreover, the article in no way relates a prior history of wearing ill-fitting footwear to subsequent development of squamous cell carcinoma.  As such, the Board affords the medical treatise evidence little to no probative weight.

The Board has considered the Veteran's lay statements of argument, asserting that he has experienced foot problems since service to the present day.  As noted above, although the Board finds no reason to call into question that the Veteran wore ill-fitting boots in service causing pain and swelling that went unreported, the Board finds the Veteran's assertions regarding in-service onset of his current foot disabilities to be not credible, based on a history of inconsistent reporting of symptoms to both medical professionals and to VA.  

Significantly, at the time of the Veteran's separation from service, clinical evaluation of his feet were marked as "normal" in June 1967 and November 1967.  In addition, on June 1967 and November 1967 Reports of Medical History, the Veteran specifically denied having any history of foot trouble.  In his own words, he stated his present health was "very good" and, he certified, by signature on both reports, that he reviewed his responses and that they are true and complete to the best of his knowledge.  On a December 1967 Statement of Medical Examination, the Veteran marked and signed that "there has been no change in my medical condition" since his last separation examination in November 1967.  Notably, at his June 2012 Decision Review Officer hearing, the Veteran acknowledged checking "no" for foot trouble at the time of separation from service, but explained that he just wanted to "get out and come home"-in essence admitting that he was less than forthright or truthful at the time of his separation.  Subsequently, at the June 2013 Board hearing, the Veteran altered his explanation, explaining that at the time of separation he had calluses on his toes, and simply checked the wrong box.  

Although on his April 2008 VA Form 21-526, the Veteran reported that his bilateral foot disability began in 1967, and has been treated from 1967 to the present at St. Mary Hospital in Port Arthur, Texas, review of the Veteran's post-service treatment records note treatment and surgery for hallux valgus for the first time in April 1976 at St. Mary Hospital, which was approximately 9 years after separation from service.  At the time of this treatment, the Veteran did not mention in-service onset of foot problems, nor did he mention his history of wearing ill-fitting boots.  The Veteran subsequently testified at the Decision Review Officer and Board hearings that he did not seek treatment for his feet during the period after separation from service until the surgery in 1976.

The Board places greater weight of probative value on the history the Veteran presented to medical professionals for treatment purposes (i.e., during active service and years thereafter) than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  In addition, the Veteran's history of prior inconsistent statements weigh against his credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of a veteran).  

The Board accordingly finds that the most probative evidence of record is against a finding that the Veteran's bilateral foot disabilities were incurred in, or related to his period of active service.  The November 2015 VA examiner's etiological opinion is highly probative, as the examiner reviewed the claims file, considered the Veteran's medical history, and provided sufficient rationale for the opinion provided.  Accordingly, the opinion is found to carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Although the Veteran is competent to report his in-service complaints of wearing ill-fitting boots and experiencing feet pain and swelling during his period of active duty, the Board finds his lay assertions suggesting that he had chronic foot disabilities since service to be not credible based on his own history of providing inconsistent statements of history to both medical professionals and VA.  Moreover, the Board finds that the Veteran does not have the experience, education, training, and expertise to provide a competent opinion regarding the medical etiology of his current bilateral foot disabilities.  See 38 C.F.R. § 3.159(a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, his own lay assertions regarding a medical link between his current disabilities and his ill-fitting shoes are outweighed by the probative medical evidence of record to the contrary.  

Thus, a preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for a bilateral foot disability, to include squamous cell carcinoma and amputation of the 4th and 5th toes of the right foot, is denied.



____________________________________________
V. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


